DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: in figures 1a & 1b, ref # 7’ is not in the specification; in figure3, ref # 107, 109, & 111 is not in the specification; & in figure 6, ref # 692 is not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Specification
The disclosure is objected to because of the following informalities: there are apparent typos in the specification.  Specifically, in paragraph 0038, “FIG. 2d” should be -- FIG. 2b --; and in paragraph 0044, “FIG. 2b(i)” should be -- FIG. 2b(ii) --.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term "substantially" in claim 1, line 3, is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is interpreting “substantially horizontal axis” in claim 1, line 3, as -- horizontal axis --.  
The term "substantially" in claims 5 & 6, lines 2 & 3-4, respectively, is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is interpreting “substantially planar” in claims 5 & 6, lines 2 & 3-4, respectively, as -- planar --.  
The term "substantially" in claim 5, lines 4, is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is interpreting “substantially parallel” in claim 5, line 4, as -- parallel --.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US Patent No. 5,988,563) in view of Thompson (Pub No. US 2018/0043985 A1).  
Regarding claim 1
	Allen teaches an aircraft wing (See column 2, lines 57-67 & figures 1 & 2, ref # 11) having a fixed root part (See figures 1 & 2, ref # 20 & 22) hingedly (See figures 1 & 2, ref # 15) connected to a moveable tip part, (See figures 1 & 2, ref # 12 & 14) wherein the tip part (See figures 1 & 2, ref # 12 & 14) is configured to pivot relative to the root part (See figures 1 & 2, ref # 20 & 22) about a substantially horizontal axis, (See figures 1 & 2, ref # 15) between a load-alleviating configuration (See figures 1 & 2, ref # 12 & 14, solid lines) in which the tip part (See figures 1 & 2, ref # 12 & 14) is oriented relative to the root part (See figures 1 & 2, ref # 20 & 22) such that at least one of the upper and lower surface of the tip part (See figures 1 & 2, ref # 12 & 14) is positioned away from the respective surface of the root part (See figures 1 & 2, ref # 20 & 22) and a flight configuration (See figures 1 & 2, ref # 12a & 14a, dashed lines) in which the 
	Allen does not teach wherein the shape of the tip part is controllably switchable between a cruise shape in which the tip part has positive camber and a recovery shape in which the tip part has negative camber.  
	However, Thompson teaches wherein the shape of the tip part (See figures 2-6, ref # 164) is controllably switchable between a cruise shape in which the tip part (See figures 2-6, ref # 164) has positive camber and a recovery shape in which the tip part has negative camber.  (See paragraphs 0005, 0021, 0028-0029 & figures 2-6)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a shape of the tip part that is controllably switchable between a cruise shape in which the tip part has positive camber and a recovery shape in which the tip part has negative camber as taught by Thompson in the aircraft of Allen, so as to optimize and improve aircraft performance throughout the flight envelope.  

Regarding claim 2 
	Allen does not teach wherein in the recovery shape a trailing edge of the tip part is deflected upwardly relative to its position in the cruise shape.  
	However, Thompson teaches wherein in the recovery shape a trailing edge of the tip part is deflected upwardly relative to its position in the cruise shape.  (See paragraphs 0028-0029 & figure 6)  


Regarding claim 4
	Allen does not teach wherein the tip part comprises a deformable component that is controllably switchable between a first shape and a second shape, and wherein the tip part is configured such that the deformable component having the first shape causes the tip part to have the cruise shape and the deformable component having the second shape causes the tip part to have the recovery shape.  
	However, Thompson teaches wherein the tip part comprises a deformable component that is controllably switchable between a first shape and a second shape, (See paragraph 0029) and wherein the tip part is configured such that the deformable component having the first shape causes the tip part to have the cruise shape and the deformable component having the second shape causes the tip part to have the recovery shape.  (See paragraphs 0028-0029 & figure 6)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a tip part that comprises a deformable component that is controllably switchable between a first shape and a second shape, and wherein the tip part is configured such that the deformable component having the first shape causes the tip part to have the cruise shape and the deformable component having the second shape causes the tip 

Regarding claim 5
	Allen does not teach wherein the first shape of the deformable component is substantially planar, and wherein the deformable component is oriented within the tip part such that when the deformable component has the first shape it is substantially parallel to the chordwise and spanwise axes of the wing.  
	However, Thompson teaches wherein the first shape of the deformable component is substantially planar, and wherein the deformable component is oriented within the tip part such that when the deformable component has the first shape it is substantially parallel to the chordwise and spanwise axes of the wing.  (See paragraphs 0028-0029 & figure 6)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a first shape of the deformable component that is substantially planar, and wherein the deformable component is oriented within the tip part such that when the deformable component has the first shape it is substantially parallel to the chordwise and spanwise axes of the wing as taught by Thompson in the aircraft of Allen, so as to optimize and improve aircraft performance throughout the flight envelope.  

Regarding claim 6
	Allen does not teach wherein the second shape of the deformable component is a deformed plane that is bent such that a leading edge of the deformable component is in the 
	However, Thompson teaches wherein the second shape of the deformable component is a deformed plane that is bent such that a leading edge of the deformable component is in the plane of the substantially planar first shape and a trailing edge of the deformable component extends out of the plane of the substantially planar first shape.  (See paragraphs 0028-0029 & figure 6)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a second shape of the deformable component that is a deformed plane that is bent such that a leading edge of the deformable component is in the plane of the substantially planar first shape and a trailing edge of the deformable component extends out of the plane of the substantially planar first shape as taught by Thompson in the aircraft of Allen, so as to optimize and improve aircraft performance throughout the flight envelope.  

Regarding claim 7
	Allen does not teach wherein the deformable component is comprised in a trailing edge of the tip part.  
	However, Thompson teaches wherein the deformable component is comprised in a trailing edge of the tip part.  (See paragraphs 0028-0029 & figure 6)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a deformable component that is comprised in a trailing edge of the 

Regarding claim 9 
	Allen does not teach wherein the portions of flexible material are aerodynamically shaped to form the trailing edge of an aerofoil structure.  
	However, Thompson teaches wherein the portions of flexible material are aerodynamically shaped to form the trailing edge of an aerofoil structure.  (See paragraphs 0028-0029 & figure 6)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the portions of flexible material that are aerodynamically shaped to form the trailing edge of an aerofoil structure as taught by Thompson in the aircraft of Allen, so as to optimize and improve aircraft performance throughout the flight envelope.  

Claims 3, 8, & 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US Patent No. 5,988,563) in view of Thompson (Pub No. US 2018/0043985 A1) as applied to claims 1, 4, & 7 above, and further in view of Cincotta et al. (US Patent No. 5,114,104).  
Regarding claim 3
	Allen does not teach wherein the switching of the tip part between the cruise shape and the recovery shape is dependent on the temperature of at least a region of the tip part.  
	However, Thompson teaches wherein the switching (See paragraph 0032) of the tip part between the cruise shape and the recovery shape.  (See paragraphs 0028-0029)  

	A modified Allen does not teach wherein the switching of the tip part between the cruise shape and the recovery shape is dependent on the temperature of at least a region of the tip part.  
	However, Cincotta teaches wherein the switching of a tip part between the cruise shape and the recovery shape is dependent on the temperature of at least a region of the tip part.  (See column 1, lines 17-21 & column 3, lines 3-23 & 44-58)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the switching of the tip part between the cruise shape and the recovery shape is dependent on the temperature of at least a region of the tip part as taught by Cincotta in the modified aircraft of Allen, so as to reduce noise of control surface actuators.  

Regarding claim 8
	A modified Allen does not teach wherein the trailing edge comprises the deformable component sandwiched between two portions of flexible material.  
	However, Cincotta teaches wherein the trailing edge comprises the deformable component (See figure 1, ref # 15) sandwiched between two portions of flexible material.  (See column 3, lines 3-15, “embedded” & figure 1, ref # 13)  


Regarding claim 10
	A modified Allen does not teach wherein the deformable component is configured to switch from the first shape to the second shape in response to the temperature of the deformable component exceeding a predefined threshold temperature.  
	However, Cincotta teaches wherein the deformable component (See figures 1 & 2, ref # 15) is configured to switch from the first shape to the second shape in response to the temperature of the deformable component exceeding a predefined threshold temperature.  (See column 3, lines 3-15)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a deformable component that is configured to switch from the first shape to the second shape in response to the temperature of the deformable component exceeding a predefined threshold temperature as taught by Cincotta in the modified aircraft of Allen, so as to reduce noise of control surface actuators.  

Regarding claim 11
	A modified Allen does not teach wherein the tip part further comprises a heater configured to increase the temperature of the deformable component.  

	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a tip part further comprises a heater configured to increase the temperature of the deformable component as taught by Cincotta in the modified aircraft of Allen, so as to reduce noise of control surface actuators.  

Regarding claim 12
	A modified Allen does not teach wherein the heater comprises an electrical heating element configured to receive control signals from a remote controller.  
	However, Cincotta teaches wherein the heater (See figures 1 & 2, ref # 19/15/16) comprises an electrical heating element (See figures 1 & 2, ref # 19/15/16) configured to receive control signals from a remote controller.  (See column 3, lines 3-23 & 44-58 & figures 1 & 2, ref # 17)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a heater that comprises an electrical heating element configured to receive control signals from a remote controller as taught by Cincotta in the modified aircraft of Allen, so as to reduce noise of control surface actuators.  

Regarding claim 13

	However, Cincotta teaches wherein the wing (See figures 1 & 2, ref # 10) comprises an electrical connection (See figures 1 & 2, ref # 19) between the root part and the tip part for supplying power (See figures 1 & 2, ref # 17) and/or control signals to the heating element.  (See column 3, lines 3-23 & 44-58 & figures 1 & 2, ref # 19/15/16)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a wing that comprises an electrical connection between the root part and the tip part for supplying power and/or control signals to the heating element as taught by Cincotta in the modified aircraft of Allen, so as to reduce noise of control surface actuators.  

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, the 112 issues need to be resolved.  
Claims 15-17 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14, 
The prior art does not disclose or suggest the claimed “an actuator for driving pivoting movement of the tip part, wherein the maximum torque able to be generated by the actuator is 
Regarding claim 15, 
The prior art does not disclose or suggest the claimed “allowing the tip part to rotate downwardly relative to the root part under the influence of aerodynamic force” in combination with the remaining claim elements as set forth in claim 15.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The NPL reference Kamlet, M., “NASA Testes New Alloy to Fold Wings in Flight”, January 18, 2018, cited in IDS, teaches wherein the switching of the tip part between the cruise shape and the recovery shape is dependent on the temperature of at least a region of the tip part; (See page 2, 4th – 7th paragraphs, & page 3, 3rd paragraph) wherein the deformable component is configured to switch from the first shape to the second shape in response to the temperature of the deformable component exceeding a predefined threshold temperature; (See page 2, 4th – 7th paragraphs, & page 3, 3rd paragraph) wherein the tip part further comprises a heater configured to increase the temperature of the deformable component; (See page 3, 3rd paragraph) wherein the heater comprises an electrical heating element configured to receive control signals from a remote controller; (See page 2, 4th paragraph, & page 3, 3rd paragraph) & wherein the wing comprises an electrical connection between the root part and the tip part for supplying power and/or control signals to the heating element.  (See page 2, 4th rd paragraph)  The reference Good et al. (Pub No. US 2017/0190410 A1) discloses an aircraft and method, an aircraft wing, a fixed root part hingedly connected to a movable/pivotable tip part, a ground configuration where the tip part pivots upwards, a flight configuration where the tip part is continuous with the fixed root part, and an aileron on the tip part to change positions to move the tip part while the aircraft is not in flight.  The reference Kelly et al. (Pub No. US 2018/0099735 A1) discloses an aircraft and method, an aircraft wing, a fixed root part hingedly connected to a movable/pivotable tip part, a load-alleviating configuration where the tip part pivots upwards, a flight configuration where the tip part is continuous with the fixed root part, and an aileron on the tip part to change positions with the aileron of the fixed root part when in the flight configuration.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647